NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

KEVIN T. BALDWIN,                    :      CIV. NO. 18-16213 (RMB)
                                     :
                   Plaintiff         :
                                     :
       v.                            :              OPINION
                                     :
OFFICER T. BROWN et al.,             :
                                     :
                   Defendants        :

BUMB, DISTRICT JUDGE

       Plaintiff Kevin T. Baldwin, a prisoner confined in the Federal

Detention       Center   in    Philadelphia    (“FDC    Philadelphia”),   and

formerly confined in the Federal Correctional Institution in Fort

Dix, New Jersey (“FCI Fort Dix”) brings this civil rights action

under 42 U.S.C. § 1983. (Compl., ECF No. 1.) Plaintiff filed an

application to proceed in forma pauperis. (“IFP”) (ECF Nos. 1-1 at

23, 1-2.) On January 18, 2018, Plaintiff’s inmate trust account

had a balance of $1500.54. (ECF No. 1-2 at 23.) Plaintiff has

sufficient funds to pay the $400.00 filing fee1 for this action.

The     Court     denies      Plaintiff’s     IFP    application   and    will

administratively terminate this action, subject to reopening if

Plaintiff pays the $400 fee.




1   Of the $400 fee, $50 is an administrative fee.
     When a prisoner pays the filing fee for a civil action

regarding prison conditions and seeks redress from a governmental

entity, officer or employee of a governmental entity, 28 U.S.C. §

1915A(b) and 42 U.S.C. § 1997e(c)(1) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. For the reasons discussed below, if

Plaintiff pays the filing fee and reopens this action, the Court

would proceed the Complaint in part and dismiss it in part.2

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the


2 Conclusive screening is reserved until the filing fee is paid.
See Izquierdo v. New Jersey, 532 F. App’x 71, 73 (3d Cir. 2013)
(district court should address IFP application prior to conclusive
screening of complaint under 28 U.S.C. § 1915(e)(2)).
                                 2
U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the
                                 3
amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff    alleges   the   following   facts   in   his   Complaint,

accepted as true for purposes of screening pursuant to 28 U.S.C.

§ 1915A(b) and 42 U.S.C. § 1997e(c)(1). Plaintiff was incarcerated

at FCI Fort Dix when the following events took place. (Compl., ECF

No. 1, ¶III.4.) On January 20, 2018, Officer T. Brown pulled

Plaintiff out of his bed and repeatedly punched Plaintiff in the

face, hit him in the right side of the head with a flashlight, and

choked Plaintiff until he lost consciousness, in front of ten

inmate witnesses. (Id., ¶V.17-20.) Photographs and video were

taken of Plaintiff’s injuries in Health Services, where P.A.

Chigozie examined Plaintiff. (Id., ¶¶21-22.) Plaintiff was placed

in segregated confinement “without proper adequate medical care.”

(Id., ¶23.)

      On January 21, and again on January 23, 2018, Plaintiff sent

medical requests to P.A. Chigozie, complaining of extreme pain in

the head and face and blurry vision. (Id., ¶¶24.) Plaintiff did

not receive a response. (Id.) Plaintiff was not taken to Health

Services until January 25, 2018, at which time his head was x-

rayed. (Id., ¶26.) On January 26, 2018, Plaintiff told Officer
                                     4
Evans and G. Martin that he needed medical attention for extreme

head and face pain with numbness. (Id., ¶¶27-30.) That same day,

Plaintiff told Dr. Turner that he felt like his head was going to

explode. (Compl., ECF No.1, ¶V.31.) Dr. Turner told Plaintiff he

would be taken to “outside medical” but he would have to wait.

(Id.)

        On January 29, 2018, Plaintiff told Captain Frazier he was in

in excruciating pain on the right side of his head and asked for

medical care. (Id., ¶32.) Captain Frazier told Plaintiff to be

patient. (Id.)

        On January 30, 2018, Plaintiff told Officer Evans that he

could not take the pain any longer. (Id., ¶33.) Officer Evans did

not contact the medical department and instead told Plaintiff “call

me when you die.” (Id.) Later that day, Plaintiff told Lieutenant

Tucker he was in pain, and Tucker said she would notify “Medical”

but “Medical” never came. (Id., ¶34.) The same day, Plaintiff told

A.W. Smith that he needed “outside medical care.” (Id., ¶35.)

Plaintiff also complained to E. Fletcher about his head and face

pain and numbness. (Id., ¶36.) Fletcher made caustic remarks about

Plaintiff’s request for medical attention. (Id.)

        On January 31, 2018, Plaintiff was examined by Fort Dix Health

Services staff members and then escorted to Robert Wood Johnson

Hospital for a CT scan. (Id., ¶¶37, 38.) Dr. Gojaniuk diagnosed
                                   5
Plaintiff with Post-Concussion Syndrome and hypertension, and

prescribed medication. (Compl., ECF No. 1, ¶¶V.38-39.)

     On February 2, 2018, Plaintiff told G. Martin that he was

still in pain and he had not received the medication prescribed by

Dr. Gojaniuk for Post-Concussion Syndrome. (Compl., ECF No. 1,

¶V.40.) Martin walked away. (Id.) The next day, Martin told

Plaintiff he had contacted Robert Wood Johnson Hospital but they

were giving him the run around. (Id., ¶41.) On February 4, 2018,

Plaintiff   told   Captain   Perez   that   he   had   not   received   his

medication and that he was dizzy and his vision was blurry. (Id.,

¶42.) Perez said he would contact Health Services. (Id.) Later

that day, Officer Evans refused to deliver Plaintiff’s request to

Dr. Turner. (Id., ¶43.)

     On February 5, 2018, Plaintiff gave Lt. Tucker a medical

request form, seeking medical care from Dr. Turner. (Id., ¶¶44-

45.) Tucker confirmed that someone from Health Services would see

him. (Id., ¶45.) Plaintiff did not see Dr. Turner until the next

day, and Plaintiff received the medication prescribed by Dr.

Gojaniuk. (Id., ¶46.) On February 7, 2018, Plaintiff was examined

by Dr. Feignbutz, who prescribed sunglasses for Plaintiff’s blurry

vision and a topical NSAID for his eyelid discomfort. (Id., ¶48.)

     On February 22, 2018, Plaintiff complained to G. Martin that

his symptoms had worsened and no one had responded to his request
                                     6
forms. (Compl.,, ECF No.1, ¶V.49.) Martin told Plaintiff that Dr.

Turner had his request forms and was trying to figure out what to

do. (Id.) The following day, Plaintiff complained to G. Martin

that   he   had     not   received   the   eye   medication   and   sunglasses

prescribed by Dr. Feignbutz. (Id., ¶50.) Plaintiff received the

sunglasses on February 27, 2018. (Id., ¶51.)

       On March 1, 2018, Plaintiff requested the eye drops Dr.

Feignbutz had prescribed, and he received the eye drops the

following day. (Id., ¶¶52, 54.) Plaintiff complained about his

pain to Captain Frazier on March 1 and again on March 8, 2018.

(Id., ¶¶53, 56.) Captain Frazier told him he had to wait. (Id.) In

the meantime, on March 2 and March 8, Plaintiff sent Dr. Turner

requests for outside medical treatment due to pain and numbness in

his head and face. (Id., ¶¶55, 57.)

       On   March    26,    2018,    Plaintiff    attended    a   neurological

evaluation at St. Francis Center, and Dr. Taboda3 diagnosed Post-

Concussion Syndrome and hypertension and recommended an EEG and

brain MRI. (Id., 57.) On March 27, 2018, Dr. Turner prescribed

medication, which Plaintiff was required to take although he did

not know what it was. (Id., ¶58.)




3 Plaintiff spells “Taboda” in several different ways throughout
the Complaint. For the sake of consistency, the Court will use
the spelling “Taboda.”
                                7
        On March 29, 2018, Officer Solan escorted Plaintiff to the

shower and left. (Compl., ECF No. 1, ¶V.59.) Officer Meredith then

approached Plaintiff and confiscated his clothes. (Id., ¶60.)

Meredith cajoled Plaintiff to “Head Butt me so I can whip your

ass.” (Id.) He called Plaintiff a snitch and said he complained

too much. (Id., ¶60.) Meredith further stated, “you want a BP-9?

My father works at the region” and “You are afraid to return to

the     compound.”   (Id.)    Plaintiff   complained   about    Meredith’s

comments. (Id., ¶61.) He requested to speak to A.W. Grissom,

Assistant Warden. (Id., ¶¶III.12, V.61.)

        On April 16, 2018, Plaintiff complained to Captain Frazier

that Frazier, Lt. Tucker and Ward were violating Plaintiff’s First

Amendment      rights    by     confiscating    “material      sent   from

publications.” (Id., ¶62.)

        On April 25, 2018, Plaintiff asked Health Services Staff why

he had not received his eye medication prescribed on March 12,

2018. (Id., ¶63.) Plaintiff received the medication the next day.

(Id.)

        On April 27, 2018, Officer Giordano threatened to get Officer

T. Brown to take Plaintiff’s prescribed sunglasses from him. (Id.)

Plaintiff complained about Officer Giordano to A.W. Grissom and

A.W. Kodger. (Id., ¶64.) Three days later, Giordano falsified a

charge of Code 203, Threatening Bodily Harm, against Plaintiff in
                                     8
retaliation for Plaintiff reporting Giardano’s misconduct on April

27, 2018. (Compl., ECF No. 1, ¶V.65A.) On June 20, 2018, this

charge was reduced to Code 312, Insolence Towards Staff. (Id.,

¶79A.) On October 5, 2018, the Northeast Regional Office remanded

Plaintiff’s appeal of the Insolence Towards Staff charge for

further review. (Id., ¶85A.)

     On April 30, 2018, Lt. Tucker, Officer Brandon and Officer

Giordano searched Plaintiff’s cell and “trashed” his legal mail in

retaliation for Plaintiff filing grievances against Giordano,

Officer Meredith and Officer T. Brown. (Id., ¶65.) Plaintiff’s

cell was searched four times in seven days in retaliation for

Plaintiff being assaulted by Officer T. Brown. (Id.) Lt. Tucker

“shook down” Plaintiff’s cell twice in three days. (Id., ¶77.)

     Plaintiff complained of severe head pain to G. Martin on May

4 and 5 and requested that Dr. Turner order outside medical

attention. (Id., ¶¶70-71.) Plaintiff was taken to Saint Francis

Center for an EEG on May 8, 2018. (Id., ¶72.) Upon his return to

Fort Dix that day, he was taken to the SHU without a medical check-

up. (Id.)

     On May 16, 2018, Plaintiff submitted a medical request to

Health Administrator J. Wilk, complaining of head pain, dizziness

and blurry vision. (Id., ¶75.) Plaintiff had an MRI later that

day. (Id., ¶76.)
                                 9
     Plaintiff was transferred to FDC Philadelphia on May 17, 2018.

(Compl., ECF No. 1, ¶V.78.) Plaintiff requested medical attention

on May 19, 2018. (Id., ¶79.) On August 3, 2018, Plaintiff was taken

to Saint Francis Center, were Dr. Taboda again diagnosed “Chronic

Post-Concussion, HTN, and Depression.” (Id., ¶81.) Dr. Taboda also

recommended a cervical MRI. (Id.) Plaintiff underwent the cervical

MRI on September 26, 2018, and it showed disc bulging and stenosis.

(Id., ¶¶82-85.) Dr. Taboda prescribed Atorvastatin, Propranolol,

Lisinopril and Sertraline “due to Plaintiff’s brain and spinal

injury.” (Id., ¶87.) Plaintiff continues to suffer head, neck, eye

and face pain, and he feels confused, unfocused and dizzy, with

blurry vision and stagnant speech and thought processes. (Id.,

¶¶88-97.)

     On August 1, 2018, Plaintiff had a disciplinary hearing at

FDC Philadelphia regarding charges against Plaintiff arising out

of the alleged assault by Officer T. Brown. (Id., ¶80.) Discipline

Hearing Officer (“DHO”) J. Potter refused to permit Plaintiff’s

ten inmate eye witnesses to testify about the assault. (Id.) On

October 12, 2018, Plaintiff received a response to his appeal of

the August 1, 2018 DHO decision finding Plaintiff guilty of

violating Code 224 “Assaulting Any Person” and Code 108, Possession

of a Hazardous Tool, and partially granting the appeal. (Id., ¶86.)



                                10
Plaintiff attached the response to his appeal of the DHO decision

to the Complaint. The response states, in relevant part:

          Inmate Baldwin appealed the August 1, 2018
          decision of the Discipline Hearing Officer
          (DHO) at FDC Philadelphia finding he committed
          the prohibited acts of Assaulting Any Person,
          Code 224, and Possession of a Hazardous Tool,
          Code 108, Incident Report No. 3079879. He
          denies committing the prohibited acts, and
          requests that his sanctions be removed.

          As of the date of this memorandum, this office
          [BOP Northeast Regional Office] has not
          received a copy of the disciplinary paperwork.
          Thus, a thorough review cannot be conducted.
          Accordingly, this disciplinary action is being
          remanded for institution staff to conduct a
          thorough search for the disciplinary record.
          If the entire record cannot be located, please
          contact the Unit Team and request the Unit
          Team advise the inmate that he may submit a
          new Administrative Remedy Appeal.

          The reprocessing of this disciplinary action
          should not exceed 30 days from the date of
          this memorandum.

(Compl., Ex. 16, ECF No. 1-1 at 21-22.)

     B.   Analysis

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
                                11
          privileges, or immunities      secured by the
          Constitution and laws, shall   be liable to the
          party injured in an action     at law, suit in
          equity, or other proper         proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

          1.   Official Capacity Claims

     Plaintiff sues all of the defendants in their individual

capacities but he also sues Health Service Administrator J. Wilk,

Assistant Warden Grissom, Warden D. Ortiz, and Discipline Hearing

Officer (“DHO”) J. Potter in their official capacities. “[A]bsent

waiver by the State or valid congressional override, the Eleventh

Amendment bars a damages action against a State in federal court.”

Kentucky v. Graham, 473 U.S. 159, 169 (1985)). “This bar remains

in effect when State officials are sued for damages in their

official capacity ... because … a judgment against a public servant

in his official capacity imposes liability on the entity that he

represents. Id. (internal quotations and citations omitted.)

     However, Plaintiff may maintain § 1983 official capacity

claims against these defendants for prospective injunctive relief
                                12
“if there is evidence of ongoing violations of federal law and the

injunction will afford a plaintiff prospective relief from the

illegal state action.” Nelson v. Com. of Pennsylvania Dep't of

Pub. Welfare, 244 F. Supp. 2d 382, 387 (E.D. Pa. 2002) (citing

Alden, 527 U.S. 706, 757 (1999); Seminole Tribe v. Florida, 517

U.S. 44, 73 (1996); Ex parte Young, 209 U.S. 123, 159–6 (1908)).

Plaintiff    requests      such    injunctive       relief.        (Compl.,     Relief

Requested, ECF No. 1 at 23-24.)

            2.    Eighth Amendment            Excessive      Force   Claim     against
                  Officer T. Brown

     If    Plaintiff    reopens     this      action,       this   claim    would   be

permitted to proceed. However, the Court reserves the issue of

whether the Complaint raises a Bivens claim in a new context and,

therefore, requires a special factors analysis before creating an

implied Bivens remedy. See Ziglar v. Abassi, 137 S.Ct. 1843 (2017).

            3.    Assault and Battery under New Jersey State Law
                  against Officer T. Brown

     The    New   Jersey    Tort   Claims       Act,    §    59:8-8,   requires     “a

complaining party to give a public entity notice of ‘[a] claim

relating to a cause of action for death or for injury or damage to

person or to property’ against a public entity or public employee.”

Velez v. City of Jersey City, 850 A.2d 1238, 1244 (N.J. 2004)

(emphasis   in    original).      This   requirement         extends   to     injuries



                                         13
resulting from intentional torts, including assault and battery.

Velez, 850 A.2d at 1245. N.J.S.A. § 59:8-8 further provides that

          The claimant shall be forever barred from
          recovering against a public entity or public
          employee if:

               a. The claimant failed to file the claim
               with the public entity within 90 days of
               accrual of the claim except as otherwise
               provided in N.J.S.59:8-9; or

               b. Two years have elapsed      since   the
               accrual of the claim; …

     Plaintiff has not pled that he met the notice requirement of

N.J.S.A. § 59:8-8. Two years have elapsed since the alleged assault

and battery occurred. Therefore, the Court, upon screening under

28 U.S.C. § 1915A(b) and 42 U.S.C. § 1997e(c)(1) would dismiss

this claim without prejudice. Plaintiff could cure this defect by

filing an amended complaint, if he can allege facts to establish

that he met the notice requirement of N.J.S.A. § 59:8-8 prior to

bringing the claim.

          4.   Eighth Amendment Failure to Protect Claims against
               Defendants Ortiz and Grissom

     For an Eighth Amendment Claim “based on a failure to prevent

harm, the inmate must show that he is incarcerated under conditions

posing a substantial risk of serious harm.” Farmer v. Brennan, 511

U.S. 825, 834 (1994) (citing Helling v. McKinney, 509 U.S. 25, 35

(1993)). For liability, the defendant must exhibit deliberate


                                14
indifference to inmate health or safety. Farmer, 511 U.S. at 834.

“[T]he   official    must   both   be   aware    of    facts   from   which   the

inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.

      Plaintiff seeks declaratory judgment that Grissom and Ortiz

“fail[ed] to take action to curb physical abuse of inmates” in

violation of the Eighth Amendment. (Compl., Relief Requested, ECF

No. 1 at 23.) Plaintiff has not alleged any facts suggesting that

Ortiz or Grissom knew Plaintiff was at risk of being attacked by

Officer T. Brown and did nothing to prevent it from happening.

Upon conclusive screening under 28 U.S.C. § 1915A(b) and 42 U.S.C.

§   1997e(c)(1),    the   Court    would     dismiss   these   claims   without

prejudice.

             5.    Eighth   Amendment   Deliberate  Indifference   to
                   Plaintiff’s Medical Needs Claim against Defendants
                   Chigozie, Martin, Fletcher, Turner, Wilk, Tucker,
                   Evans, Frazier and Ortiz for not providing
                   Plaintiff with medical treatment from January 20,
                   2018 through January 30, 2018

      Plaintiff alleges in the Complaint that Officer T. Brown

punched him in the face, hit him in the head with a flashlight and

choked him. (Compl., ECF No. 1, ¶23.) He was placed in segregated

confinement “without proper adequate medical care.” (Id.) The

allegation that the medical care was not proper or adequate

suggests that Plaintiff received medical care before he was placed


                                        15
in segregated confinement but that he disagreed with the treatment

provided. Plaintiff also alleges that he had a head x-ray on

January 25, 2018. His claim appears to be that he was not provided

medical treatment outside the prison sooner than January 31, 2018.

     The   Court   also   construes        the   Complaint   to   allege   that

Plaintiff did not receive adequate medical care after January 30,

2018. Plaintiff describes a number of requests for medical care

that he made to Defendants Chigozie, Martin, Fletcher, Turner,

Wilk, Tucker, Evans and Frazier, and that he was not satisfied

with the responses he received. The facts alleged in the Complaint

indicate that Plaintiff received medical care with only short

delays from his many requests for treatment. Plaintiff received

the following medical treatment:

     · head x-ray on January 25, 2018;

     · CT scan at Robert Wood Johnson Hospital, evaluation and
     treatment by Dr. Gojaniuk on January 31, 2018;

     · examination and treatment by Dr. Feignbutz on February 7,
     2018;

     · neurological evaluation at St. Francis Center on March 26,
     2018, and Dr. Taboda diagnosed Post-Concussion Syndrome and
     hypertension and recommended an EEG and brain MRI;

     · Dr. Turner prescribed medication on March 27, 2018;

     · EEG at Saint Francis Center on May 8, 2018;

     · brain MRI on May 16, 2018;

     · follow up with Dr. Taboda on August 3, 2018;
                                      16
     · cervical MRI         on    September      26,     2018    and     prescribed
     medications.

     “Only      ‘unnecessary     and   wanton     infliction       of    pain’    or

‘deliberate       indifference    to   the     serious    medical        needs'   of

prisoners are sufficiently egregious to rise to the level of a

constitutional violation.” Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004) (quoting White v. Napoleon, 897 F.2d 103, 108–09

(3d Cir. 1990) (quoting Estelle v. Gamble, 429 U.S. 97, 10 (1976)

(quoting Gregg v. Georgia, 428 U.S. 153 (1976)). Allegations of

malpractice or disagreement as to the proper medical treatment are

insufficient to establish a constitutional violation. Id.

     Deliberate indifference to serious medical needs in violation

of the Eighth Amendment’s ban on cruel and unusual punishment may

be shown where a medical professional intentionally inflicts pain

on a prisoner or where a prison authority denies a reasonable

request   for     medical   treatment,       exposing    an     inmate    to   undue

suffering    or    threat   of   tangible      residual       injury     or    “where

‘knowledge      of the need for medical care [is accompanied by the]

... intentional refusal to provide that care.’” Spruill, 372 F.3d

at 235 (quoting Ancata v. Prison Health Servs., 769 F.2d 700, 704

(11th Cir. 1985) (alterations in original)). Delay in medical care

amounts to deliberate indifference only when the delay is for non-




                                       17
medical    reasons   and   the    treatment   is     necessary.   Durmer   v.

O’Carroll, 991 F.2d 64, 68 (3d Cir. 1993).

     Non-medical prison officials are not deliberately indifferent

when they fail to respond to medical complaints of a prisoner who

was already being treated by the prison doctor. Durmer, 991 F.2d

at 69. Prison administrators who handle inmate grievances are not

deliberately indifferent for failing to respond to complaints

about medical care unless they know or have reason to know that

prison healthcare providers are mistreating or not treating a

prisoner. Fantone v. Herbik, 528 F. App’x 123, 128 (3d Cir. 2013)

(per curiam).

     Dr.   Turner    and   P.A.   Chigozie    were    Plaintiff’s   treating

medical providers employed by the prison. (Compl., ECF No. 1,

¶III.8 and 10.) J. Wilk is a Health Service Administrator at FCI

Fort Dix. (Id., ¶III.11.) Plaintiff did not allege that Dr. Turner

refused to provide medical treatment, only that he disagreed with

her treatment choices and that she did not immediately respond to

his requests for medical attention. Plaintiff has not alleged non-

medical reasons for delay in treatment or that the treatment he

requested was medically necessary immediately. Plaintiff has not

alleged deliberate indifference to his serious medical needs by

Dr. Turner.



                                     18
        Plaintiff alleges P.A. Chigozie examined him on January 20,

2018, after Plaintiff was assaulted by Officer T. Brown, and that

Plaintiff did not receive “proper adequate medical care.” He

further alleges that Chigozie did not respond to his requests for

medical attention on January 21 and January 23, to treat his head

pain. Plaintiff was, however, given a head x-ray on January 25,

2018.    The    allegation   that   Chigozie   did    not   provide   “proper

adequate” care sounds in negligence and do not rise to the level

of an Eighth Amendment violation. See White, 897 F.2d at 108-09

(medical malpractice cannot give rise to a violation of the Eighth

Amendment).

        Plaintiff alleges that E. Fletcher and G. Martin, employed by

the prison in Health Services, each held the title “NREMT,” which

the Court assumes stands for National Registry of Emergency Medical

Technicians. (Compl., ECF No. 1, ¶III.9.) Plaintiff alleges that

when he complained to Fletcher about head pain and numbness,

Fletcher made caustic remarks. Plaintiff alleges that Martin did

not provide him with immediate medical attention for his pain when

requested on several occasions.

        Given   the   medical   evaluation     that    Plaintiff      received

beginning on the day he was allegedly assaulted by Officer T.

Brown, Plaintiff has not alleged facts suggesting that he required

treatment from emergency medical technicians when he complained of
                                      19
pain to Fletcher and Brown. His claims against Fletcher and Brown

are primarily directed at delay in providing further evaluation

and treatment for his continuing symptoms. Plaintiff has not

alleged non-medical reasons for the delay or that he required

immediate,     medically    necessary         treatment.   Plaintiff’s    claims

against Fletcher and Martin do not rise to the level of an Eighth

Amendment violation.

     Plaintiff     also    seeks   to    hold     J.   Wilk,   Health    Services

Administrator,    liable    for    not    providing     medical   treatment   to

Plaintiff from January 20, 2018 to January 30, 2018, in violation

of the Eighth Amendment. (Compl., ECF No. 1, ¶V.101.) Plaintiff

does not allege that he requested medical treatment from J. Wilk

or that J. Wilk provided medical treatment to prisoners in his/her

role as Health Services Administrator. Plaintiff fails to state an

Eighth Amendment Claim against Wilk.

     To the extent that Plaintiff seeks to hold Wilk liable as a

supervisor,

             “There are two theories of supervisory
             liability,” one under which supervisors can be
             liable if they “established and maintained a
             policy, practice or custom which directly
             caused [the] constitutional harm,” and another
             under which they can be liable if they
             “participated    in   violating    plaintiff's
             rights, directed others to violate them, or,
             as the person[s] in charge, had knowledge of
             and acquiesced in [their] subordinates'
             violations.”
                                         20
Santiago v. Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010)

(quoting A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir.2004) (second alteration in original).

Plaintiff   has   not    alleged     sufficient   facts    to   establish   a

supervisory claim against J. Wilk.

      The   remainder    of    the   defendants   to    Plaintiff’s   Eighth

Amendment inadequate medical care claims are non-medical prison

employees and administrators who are entitled to rely on prison

medical providers to treat the medical needs of inmates. Plaintiff

has   not   alleged     that   any    non-medical      prison   employee    or

administrator had reason to know that the prison medical staff

were mistreating or not treating Plaintiff, although Plaintiff

complained about the care he was receiving and the delay in

receiving it. See Spruill, 372 F.3d at 236 (“a non-medical prison

official will generally be justified in believing that the prisoner

is in capable hands” of the prison’s medical experts.)

      Further, Plaintiff does not allege facts suggesting that “his

condition was so dire and obvious” that the defendant officers

were deliberately indifferent for not summoning immediate medical

attention and “instead let the sick call process run its course.”

Id. at 237. Upon reopening this action, if Plaintiff pays the




                                      21
filing fee, the Court would dismiss the Eighth Amendment inadequate

medical care claims without prejudice upon screening.

          6.   First Amendment Retaliation Claims against Ward,
               Tucker, Frazier, Byrd, Meredith, Ortiz and Giordano

     The Court reserves the issue, for later briefing by the

parties, whether the First Amendment Retaliation Claims arise in

a new Bivens context and, therefore, require a special factors

analysis before creating an implied Bivens remedy. See Ziglar v.

Abassi, 137 S.Ct. 1843 (2017).

     To   establish   illegal    retaliation   for   engaging   in

constitutionally protected conduct, a plaintiff must allege facts

indicating that: “(1) his conduct was constitutionally protected;

(2) he suffered an adverse action at the hands of prison officials;

and (3) his constitutionally protected conduct was a substantial

or motivating factor in the decision to discipline him.” Watson v.

Rozum, 834 F.3d 417, 422 (3d Cir. 2016). Filing inmate grievances

is constitutionally protected conduct. Mitchell v. Horn, 318 F.3d

523, 530 (3d Cir. 2003) (citing Babcock v. White, 102 F.3d 267,

275-76 (7th Cir. 1996)).

     An adverse action must be “‘sufficient to deter a person of

ordinary firmness from exercising his [constitutional] rights.’”

Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001) (quoting Allah v.

Seiverling, 229 F.3d 220, 225 (3d Cir. 2000)). The third element


                                 22
of a retaliation claim may be established with evidence of “(1) an

unusually suggestive temporal proximity between the protected

activity and the allegedly retaliatory action, or (2) a pattern of

antagonism coupled with timing to establish a causal link.” Watson,

834 F.3d at 424. “[W]here the temporal proximity is not so close

as to be ‘unduly suggestive,’” the appropriate test is “timing

plus other evidence.” (Id., quoting Farrell v. Planters Lifesavers

Co., 206 F.3d 271, 280 (3d Cir. 2000)).

               a.   Officer Byrd and Ortiz

     Plaintiff did not allege any facts to establish how Byrd4 or

Ortiz were involved in retaliation. To the extent Plaintiff seeks

to hold Byrd and Ortiz liable as supervisors, Plaintiff did not

allege facts suggesting either of these supervisors established

and maintained a policy, practice or custom which directly caused

the constitutional harm or that they participated in violating

plaintiff's rights, directed others to violate them, or, as the

person[s] in charge, had knowledge of and acquiesced in [their]

subordinates' violations. If Plaintiff reopens this action by

paying the filing fee, the Court would dismiss the First Amendment




4Plaintiff alleges “Unit Manager Byrd is in charge of supervision
of case manager’s inmates[‘] case loads in specific housing unit
and processing administrative remedy forms.” (Compl., ECF No. 1,
¶III.7.)
                               23
Retaliation Claims against Byrd and Ortiz without prejudice upon

screening.

                   b.     Officer Ward, Captain Frazier and Lt. Tucker

        The Complaint contains only two allegations involving Officer

Ward:

              Plaintiff complained to Captain Frazier on
              April 16, 2018 that Frazier, Lt. Tucker and
              Ward   were   violating    Plaintiff’s   First
              Amendment rights by confiscating material sent
              from publications.

              … Ward … Delayed and Undermine[d] the
              Administrative Remedy Process, Uncalculated
              Cell Searches, Threats, Falsified Charges, and
              refusal to allow Plaintiff to receive material
              (mail)   from   publications    having   filed
              grievances for being assaulted by staff
              constituted retaliation therefore violated
              the First Amendment

(Compl., ECF No. 1, ¶¶62, 102.)

        The   Court     notes   that     Plaintiff    alleges    Officer     Brown

assaulted him in January 2018, and he does not allege when he filed

grievances      against     Brown      for     the   alleged    assault.     These

allegations against Frazier, Tucker and Ward are only conclusory

as to whether their conduct was motivated by retaliation against

Plaintiff for filing grievances against Brown. See Iwanicki v.

Pennsylvania Dep’t of Corr., 582 F. App’x 75, 79-80 (3d Cir. 2014)

(conclusory allegations that prisoner’s complaint was substantial

or   motivating       factor    behind    allegation    of     retaliation    were


                                          24
insufficient to state First Amendment Retaliation Claim.) The

Court would also dismiss these claims without prejudice upon

conclusive screening under 28 U.S.C. § 1915A(b) and 42 U.S.C. §

1997e(c).

                 c.   Lt.    Tucker,     Officer   Brandon    and     Officer
                 Giordano

     In support of his retaliation claims against Brandon and

Giordano and a second retaliation claim against Tucker, Plaintiff

alleges,

            [o]n April 30, 2018, Lt. Tucker, Officer
            Brandon   and   Officer    Giordano   searched
            Plaintiff’s cell and “trashed” his legal mail
            in retaliation for Plaintiff filing grievances
            against Giordano, Officer Meredith and Officer
            T. Brown. Plaintiff’s cell was searched four
            times in seven days in retaliation for
            Plaintiff being assaulted by Officer T. Brown.

     Plaintiff did not allege an unusually suggestive temporal

proximity    between   his   protected    activity   and     the    allegedly

retaliatory action nor did he allege “timing plus other evidence”

to establish the necessary causal link between the protected

activity and the adverse action. The Court would dismiss these

First Amendment Retaliation Claims against Tucker, Brandon and

Giordano without prejudice upon conclusive screening under 28

U.S.C. § 1915A(b) and 42 U.S.C. § 1997e(c)(1).




                                   25
                 d.     Officer Meredith and Officer Giordano

      Plaintiff’s     First   Amendment    Retaliation     Claim    against

Meredith for confiscating Plaintiff’s clothes while he was in the

shower   and   then   threatening   him,   allegedly    because    Plaintiff

complained too much, would be permitted to proceed upon conclusive

screening under 28 U.S.C. § 1915A(b) and 42 U.S.C. § 1997e(c)(1).

      Plaintiff also alleged a second First Amendment Retaliation

Claim against Giordano. Plaintiff’s claim that Giordano falsified

a charge against Plaintiff of threatening bodily harm, three days

after Plaintiff complained about Giordano threatening him, would

also be permitted to proceed past screening if Plaintiff reopens

this action by paying the filing fee. See Mitchell, 318 F.3d at

530   (false   charge    of   misconduct    resulting    in   disciplinary

confinement constitutes adverse action). The Court notes that

Plaintiff alleges the charge was reduced to “insolence towards

staff” and was remanded on appeal. (Compl., ECF No. 1, ¶V.85A.)

           7.   Fourteenth Amendment Due Process Claim against DHO
           Potter for refusing to call Plaintiff’s ten eye
           witnesses, finding Plaintiff guilty of assault and
           possession of a cell phone with no evidence, providing
           an inadequate written disposition of the charges, and
           for refusing to allow Plaintiff to appeal

      Wolff v. McDonnell , 418 U.S. 539, 555-56 (1974), sets forth

the due process protections afforded to prisoners in disciplinary

proceedings that may result in the loss of good conduct time. Young


                                    26
v. Kann, 926 F.2d 1396, 1399 (3d Cir. 1991). The due process

protections include:         (1) written notice of claimed violations at

least 24 hours in advance of hearing; (2) written summary of

evidence relied upon by the fact-finder in reaching disciplinary

decision;         (3)   opportunity    to    call   witnesses   and       present

documentary evidence in defense when permitting such is not unduly

hazardous to institutional safety or correctional goals; and (4)

[conditional] right to have a staff representative. Young, 926

F.2d at 1399-1406. A prisoner also has a due process right to an

impartial decisionmaker, Wolff, 418 U.S. at 571, and a right that

a finding of guilt and loss of good time credits be supported by

“some        evidence[.]”   Superintendent,     Mass.   Corr.   Institution,

Walpole v. Hill, 472 U.S. 445, 454 (1985).

        If    a   prisoner’s   due    process   claim   regarding     a   prison

disciplinary hearing necessarily implies the invalidity of the

sanctions imposed as a result of the proceeding, the claim is not

cognizable under § 1983. Edwards v. Balisok, 520 U.S. 641, 646-48

(1997). Plaintiff’s allegations against DHO J. Potter would indeed

imply the invalidity of his disciplinary sanctions. The Court would

dismiss this claim without prejudice upon conclusive screening

under 28 U.S.C. § 1915A(b) and 42 U.S.C. § 1997e(c)(1). Plaintiff

can bring this claim in an amended complaint if he can allege facts



                                        27
establishing that the disciplinary sanctions were reversed on

appeal.5

           8.   Conspiracy of the Defendants to deny Plaintiff’s
                civil rights and deny him equal protection of the
                laws

     42 U.S.C. § 1985(3) provides, in relevant part:

           If two or more persons in any State … conspire
           … for the purpose of depriving, either
           directly or indirectly, any person or class of
           persons of the equal protection of the laws,
           or of equal privileges and immunities under
           the laws; … in any case of conspiracy set forth
           in this section, if one or more persons
           engaged therein do, or cause to be done, any
           act in furtherance of the object of such
           conspiracy, whereby another is injured in his
           person or property, or deprived of having and
           exercising any right or privilege of a citizen
           of the United States, the party so injured or
           deprived may have an action for the recovery
           of damages occasioned by such injury or
           deprivation, against any one or more of the
           conspirators.

The Supreme Court has held that,

           in order to state a claim under 42 U.S.C. §
           1985(3), a plaintiff must allege: (1) a
           conspiracy; (2) motivated by a racial or class
           based discriminatory animus designed to
           deprive, directly or indirectly, any person or
           class of persons to the equal protection of
           the laws; (3) an act in furtherance of the

5 Exhibit 16 to Plaintiff’s Complaint is a response to Plaintiff’s
appeal of his disciplinary sanctions for “Assaulting Any Person”
to the BOP Northeast Regional Office. The Regional Director noted,
on October 12, 2018, that the Office had not received the
disciplinary paperwork and could not conduct a thorough review
until the disciplinary record was transmitted to it. (Compl., Ex.
16, ECF No. 1-1 at 21-22.)
                                28
          conspiracy; and (4) an injury to person or
          property or the deprivation of any right or
          privilege of a citizen of the United States.

Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997), as amended (May

15, 1997) (citing United Brotherhood of Carpenters and Joiners of

America, Local 610 v. Scott, 463 U.S. 825, 828-29; Griffin v.

Breckenridge, 403 U.S. 88, 102–03 (1971)).

     Plaintiff’s   conspiracy   claims   are   conclusory   and   do   not

allege the necessary elements of a claim under 42 U.S.C. § 1985(3).

Particularly lacking are facts suggesting a discriminatory motive

or class-based animus and agreement by the defendants to violate

Plaintiff’s rights. Upon screening under 28 U.S.C. § 1915A(b) and

42 U.S.C. § 1997e(c)(1), the Court would dismiss the conspiracy

claim against all defendants without prejudice.

III. PLAINTIFF’S MOTION FOR APPOINTMENT OF PRO BONO COUNSEL

     Plaintiff seeks appointment of pro bono counsel under 28

U.S.C. § 1915(e)(1) because he cannot afford counsel, the issues

in the case are complex, he has limited knowledge of the law, and

two attorneys declined Plaintiff’s request for representation.

(Mot. for Appointment of Counsel, ECF No. 2.)               28 U.S.C. §

1915(e)(1), provides “[t]he court may request an attorney to

represent any person unable to afford counsel.”

     As an initial matter, the Court cannot appoint counsel prior

to Plaintiff paying the filing fee to reopen this matter. There is
                                  29
no statutory right to appointed counsel in a civil action, although

district courts have broad discretion to request an attorney to

represent an indigent civil litigant. Tabron v. Grace, 6 F.3d 147,

153   (3d   Cir.    1993).   The   Court    must    determine     whether,   as   a

threshold matter, the complaint has some merit in law and fact.

Id.   at    155.   Plaintiff   has   alleged       several   claims   that   have

potential merit in fact and law.

      The plaintiff’s ability to present his or her case is a

significant factor in a court’s decision to appoint pro bono

counsel. Id. at 156. Plaintiff’s ability to file an extensive

complaint against multiple defendants under several legal theories

suggests that he has more than an adequate ability to present his

case. This factor weighs against appointment of counsel. Further,

the issues concerning retaliation and excessive force, the only

claims in the original complaint that would be permitted to proceed

upon payment of the filing fee, are not legally complex and are

not   likely   to    require   extensive     discovery       or   expert   witness

testimony.

      At this early stage, the factors weigh against appointment of

pro bono counsel. If Plaintiff pays the filing fee to reopen this

action, the Court would deny this motion without prejudice.




                                       30
IV.     PLAINTIFF’S LETTER REQUEST TO ADD THE UNITED STATES AS A

DEFENDANT

        If Plaintiff pays the filing fee to reopen this action, the

Court    would    permit    Plaintiff   to    add   the   United   States    as   a

defendant. Plaintiff, however, must submit an amended complaint

that includes his factual and legal bases for his claims against

the United States. Plaintiff should be advised that absent waiver,

“sovereign       immunity   shields     the   Federal     Government   and    its

agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994).

        The Federal Tort Claims Act waives “sovereign immunity of the

United States for certain torts committed by federal employees.”

Id. at 475-76 (quoting 28 U.S.C. § 1346(b)). Thus, federal courts

have jurisdiction over

             claims that are: [1] against the United
             States, [2] for money damages, ... [3] for
             injury or loss of property, or personal injury
             or death [4] caused by the negligent or
             wrongful act or omission of any employee of
             the Government [5] while acting within the
             scope of his office or employment, [6] under
             circumstances where the United States, if a
             private person, would be liable to the
             claimant in accordance with the law of the
             place where the act or omission occurred.


Id. at 477. There is, however, a jurisdictional requirement for

bringing such a claim. 28 U.S.C. § 2675(a) provides:

             “An action shall not be instituted upon a
             claim against the United States for money
                                        31
          damages for injury or loss of property or
          personal injury or death caused by the
          negligent or wrongful act or omission of any
          employee of the Government while acting within
          the scope of his office or employment, unless
          the claimant shall have first presented the
          claim to the appropriate Federal agency and
          his claim shall have been finally denied by
          the agency in writing and sent by certified or
          registered mail. The failure of an agency to
          make final disposition of a claim within six
          months after it is filed shall, at the option
          of the claimant any time thereafter, be deemed
          a final denial of the claim for purposes of
          this section….

If Plaintiff pays the filing fee, reopens this action and submits

an amended complaint adding FTCA claims against the United States,

he should allege when he presented his FTCA claim to the Federal

Bureau of Prisons, and when the claim was denied.

V.   CONCLUSION

     For the reasons stated above, the Court denies Plaintiff’s

IFP application and will administratively terminate this action,

subject to reopening upon payment of the filing fee.

An appropriate order follows.

DATE: April 12, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 32
